DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
Regarding the information disclosure statement filed on 05/08/2019, there is no requirement that applicants explain the materiality of English language references, however, is should be noted that it is desirable to avoid long lists of documents.  If a long list is submitted, it is suggested to highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  In the case of lengthy documents, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability.  For further reference, see MPEP 609.04(a) III and MPEP 2004 (13).    
The information disclosure statement (IDS) submitted on 08/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application No. 14/939,845 needs to be updated.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the Abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-47 of U.S. Patent No. 9,055,740 B2 (hereafter ‘740). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘740 discloses for claim 34 a blood product heater for use in an organ care system, the blood product heater comprising, a heater inlet, a channel and a heater outlet, said heater inlet for flowing a blood product into the blood product heater, said heater inlet comprising a tube having an .
For claims 35 and 36, ‘740 also discloses a second heater thermally coupled to the second flow channel plate for heating the second flow channel plate to a temperature of up to about 44°C and where the first heater plate disposed between the first heater and the first flow channel plate for coupling heat from the first heater to the first flow channel plate (claims 25 and 26).
For claims 37 and 38, ‘740 also discloses where the blood product heater includes a second heater plate disposed between the second heater and the second flow channel plate for coupling heat from the second heater to the second flow channel plate and the blood product 
For claims 39 and 40, ‘740 further discloses that the blood product heater includes a first heater temperature sensor for providing an electrical signal indicative of a temperature of the first heater and that the blood product heater includes a second heater temperature sensor for providing an electrical signal indicative of a temperature of the second heater (claims 29 and 30).  
For claims 41 and 42, ‘740 discloses that the blood product heater includes a blood product temperature sensor for providing an electrical signal indicative of temperature of the blood product near the outlet of the blood product heater and that the blood product heater includes a first heater temperature sensor for providing an electrical signal indicative of a temperature of the first heater (claims 31 and 32).  
For claims 43 and 44, ‘740 discloses that the blood product heater includes a first heater plate disposed between the first heater and the first flow channel plate for coupling heat from the first heater to the first flow channel plate and that the first heater plate is formed from aluminum (claims 33 and 34).  
For claims 45 and 46, ‘740 discloses that the blood product heater includes a first resilient pad disposed on the first heater for maintaining the first heater in contact with the first heater plate in response to compressive force and that the blood contacting surfaces of the first and second flow channel plates are formed from titanium (claims 35 and 36).
For claim 47, ‘740 discloses that the first heater uses up to about 200 Watts of power (claim 37). 
For claim 48, ‘740 discloses that the blood product heater is sized and shaped to transition blood flowing through the channel at a rate of between about 300 ml/min and about 5 liter/min from a temperature of less than about 30° C. to a temperature of at least about 37°C. in between about 15 min and about 25 min, without causing substantial hemolysis.
For claim 49, ‘740 discloses where the blood product heater is sized and shaped to transition blood flowing through the channel at a rate of between about 300 ml/min and about 5 liter/min from a temperature of less than about 30°C. to a temperature of at least about 37° C. in between about 15 min and about 25 min, without causing substantial hemolysis denaturing of proteins (claim 39). 
For claims 50 and 51, ‘740 discloses that the blood product heater is a single use disposable assembly and that the blood product heater is formed at least in part from a polycarbonate (claims 40 and 41).  
For claims 52-56, ‘740 discloses that the blood product heater ways less than about 5lbs, 4lbs, 3lbs 2lbs and 1lbs (claims 42-46)
For claim 57, ‘740 discloses that the conduits for circulating the blood product, wherein the conduits have an inside cross-sectional area substantially equal to a cross-sectional area of the channel of the blood product heater (claims 47).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.